Per Curiam.
By the eleventh section of the act of 1824, the forging of a bank check such as this, is declared to be a felony punishable with fine and imprisonment at solitary labour for not less than one year nor more than ten years. How far has this been altered by the act of 1829? -Bv the fourth section of that .act, it is declared that instead of the punishment theretofore prescribed, imprisonment at solitary labour for a period not less than one year, nor more than seven, shall be inflicted for the first offence, and the like imprisonment, not exceeding ten years, for the second. Did the question stand on this, it would be easy to show that the character and class of an offence is not altered by a modification of the punishment. But the sixth section declares, that “ all definitions and descriptions of crimes; n\\fines, forfeitures, penalties, and incapacities the restitution of property or payment of the value; and every other matter not particularly mentioned; shall remain as theretofore. Certainly the definition and description of a crime have respect to its essence and class, when it induces, as felony does, a civil disability, by incapacitating a party convict to be a witness. It is clear, therefore, that it was not the intention of the legislature to reduce the type of the offence to a misdemeanor; and it is needless to say that the fine is not abolished.
Judgment affirmed.